TYSON, Judge
concurring in a separate opinion.
I concur in the majority’s opinion. I write separately to amplify the majority’s discussion of our Supreme Court’s holding in Investors, Inc. v. Berry, 293 N.C. 688, 695, 239 S.E.2d 566, 570 (1977), regarding the appropriate jurisdiction within which to file a notice óf and to enforce a lien.
N.C. Gen. Stat. § 44A-13(a) (2003) provides, “An action to enforce the lien created by this Article may be instituted in any county in which the lien is filed.” In 1969, the General Assembly amended the statute to enact a new section regarding Notice of Action, N.C. Gen. Stat. § 44A-13(c) (2003), portions of which say:
(c) Notice of Action. — . . . If neither an action nor a notice of lis pendens is filed in each county in which the real property subject to the lien is located within 180 days after the last furnishing of labor or materials at the site of the improvement by the person claiming the lien, as to real property claimed to be subject to the lien in such counties where the action was neither commenced nor a notice of lis pendens filed, the judgment entered in the action enforcing the lien shall not direct a sale of the real property subject to the lien enforced thereby nor be entitled to any priority under the provisions of G.S. 44A-14(a), but shall be entitled only to those priorities accorded by law to money judgments.
(Emphasis supplied). This statute, entitled “Action to enforce lien,” limits plaintiff’s remedy to money damages because plaintiff chose not to file or to enforce the lien in the county where the property was located. Without filing either the claim of lien or notice of the action *407in the connty where the property lies, a trial court cannot direct a sale of the property and is limited in “priorities accorded by law to money judgments.” Id.
Following enactment of this amendment, our Supreme Court emphasized in Investors, Inc., “The effect of this amendment is to give protection to purchasers and examiners of titles no matter where the action to enforce the lien is instituted.” 293 N.C. at 695, 239 S.E.2d at 570. The Supreme Court noted, “In our opinion, it is the better practice to file the action to enforce a lien in the county in which the claim of lien is filed.” Id. (emphasis supplied).
The Court affirmed the Court of Appeals holding that held, “the Superior Court of Mecklenburg County had jurisdiction to enforce the claim of lien filed in Watauga County.” Id. at 695, 239 S.E.2d at 571. Our Supreme Court recognized the importance of filing the action to enforce the lien in the county where the claim of lien is filed and the real property is situated in order to protect the clarity and priority of the records affecting the real property at issue. Notwithstanding, the statutes permit and the Supreme Court has upheld the ability to file an action to enforce the lien in “any county in which the lien is filed.” Id.-, N.C. Gen. Stat. § 44A-13(a). The trial court’s judgment must be affirmed.
In Investors, Inc., our Supreme Court discussed the “better practice” for the filing of lien disputes, despite the other procedures available. 293 N.C. at 695, 239 S.E.2d at 570 (emphasis supplied). As I find its discussion relevant and noteworthy to the decision at bar, I write separately to concur in the majority’s opinion.